The defendant, appealing from an adverse ruling on his petition to vacate or set aside sentence filed under the provisions of Section 2953.21, Revised Code, and claiming indigency, now moves this court to appoint counsel to conduct his appeal.
There is no constitutional or statutory provision for the appointment or fixing of compensation of counsel for an indigent prisoner to prosecute an appeal from a judgment or order entered on a petition to vacate or set aside sentence filed under the provisions of Section 2953.21, Revised Code. Section 2953.24, Revised Code, is not applicable, for it relates only to the appointment of counsel for the petitioner to prosecute the vacation proceedings in the court in which sentence was imposed. Sections 2941.50 and 2941.51, Revised Code, are limited in their applicability to appeals to the assignment of counsel to conduct an appeal from a finding of guilty of a felony made at the timeof the hearing at which sentence is imposed.
Motion for the appointment of counsel overruled.
YOUNGER, P. J., GUERNSEY and MIDDLETON, JJ., concur. *Page 212